201 S.W.3d 368 (2006)
John PABON and Amerimex Air Charters LLC, Appellant,
v.
ASG AVIATION SERVICES GROUP, INC., Appellee.
No. 05-06-00340-CV.
Court of Appeals of Texas, Dallas.
September 5, 2006.
*369 Todd J. Harlow and John T. Cox, Lynn Tillotson & Pinker, L.L.P., Dallas, for Appellant.
M. Drew Siegel, Carrollton, R. Alan York, Godwin Pappas Langley Ronquillo, LLP, Houston, for Appellee.
Before Justices WRIGHT, O'NEILL, and LANG-MIERS.

OPINION
PER CURIAM.
The Court has before it the parties' August 29, 2006 joint motion to dismiss. We grant the parties' motion and dismiss this appeal. See TEX.R.APP. P. 42(a).